Detailed Office Action
The communication dated 3/11/2020 has been entered and fully considered.
Claims 1-16 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 3 and 12, the applicant has claimed that the first power source is a battery.  The applicant then claims that the battery is a capacitor.  A capacitor works via electrostatics while a battery works by ion-transfer.  The person of ordinary skill in the art would not consider a capacitor to be a battery.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0313901 FERNANDO et al., hereinafter FERNANDO.
As for claims 1 and 10, FERNANDO discloses an aerosol generating device [abstract].  FERNANDO discloses a power supply comprising a first battery and a second battery [0004].  FERNANDO discloses a controller [0073] which supplies power to a heater from the first battery in a first mode and supplies power to the heater from the second battery in a second mode [0072, 0075].  The power supplied during the first mode is 3-6 watts [0072].  The power supplied during the second mode is 1-3 watts [0075].
As for claims 2 and 11, the first mode increases the temperature of the heater [Figure 5 gray zone, 0005] while the second mode maintains the temperature of the heater [Figure 5 white zone, 0005].
As for claim 4, the second battery of FERNANDO is a lithium polymer battery [0075].



As for claims 7 and 15, FERNANDO discloses that the controller controls the vaporizer to operate with the first power supply in a first mode up to a temperature (T1) and then switch to the temperature maintaining mode [0093].
As for claims 8 and 16, FERNANDO discloses that the first period lasts 10 to 150 seconds [0093].  The second operating mode lasts for a second time period [0096].
As for claim 9, the device switches to the second mode when temperature (T1) is hit [0096].  For this value to be available to be read by the operating device there is necessarily a memory storing the data (any data point when stored is stored in memory; even if the user must manually enter the data point before using it is still stored in a memory). 
As for claims 12 and 13, the method is a “control method” a control method is not affected by the battery type used.  That is the controller does not “know” the battery type attached thereto and performs the same method regardless of the battery connected.  Therefore, any battery type is anticipated.  Nevertheless, FERNANDO discloses that the second battery is a lithium ion battery [0075].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0313901 FERNANDO et al., hereinafter FERNANDO, in view of U.S. 2018/0070634 SUR et al., hereinafter SUR.
As for claims 3 and 12, FERNANDO discloses using lithium ion batteries for the first battery [0072].  FERNANDO does not disclose using a lithium capacitor.  In the same art of vaporizers.  SUR discloses that power for the vaporizer can be supplied by batteries or capacitors including lithium ion capacitors [0042].  At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute one known power source for another known power source intended for the same purpose (powering a vaporizer).  The person of ordinary skill in the art would expect success from the use of the LIC as SUR states that it is a suitable po0wer source.



Claims 5, 6, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20100313901 FERNANDO et al., hereinafter FERNANDO, in view of U.S. 2013/0319440 CAPAUANO, hereinafter CAPAUANO.
As for claim 5, FERNANDO discloses an airflow sensor [0079].  FERNANDO discloses that the first pre-heating mode can be activated by a switch [0077] or by shaking [0093].  CAPAUNO does not disclose starting the first mode with the airflow sensor.  CAPAUNO is the same art of vaporizers has a pre-heat/high power mode [Figure 2] similar to that of FERNANDO called a self-priming mode.  CAPAUNO discloses that the self-priming mode can be started via puffing [0019].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute the switch or shaking activation of FERNANDO with the puff activation of CAPAUNO.  It is typically prima facie obvious to substitute one known method of activation via user interaction for another method of activation via user interaction intended for the same purpose of starting the preheat mode.  The person of ordinary skill in the art would expect success as both CAPAUNO and FERNANDO have puff sensors and both have pre-heat modes with high power.  Further, CAPAUNO gives motivation stating that this method eliminates manual priming of a device.
In addition to the above as for claims 6 and 14, FERNANDO discloses that the controller controls the vaporizer to operate with the first power supply in a first mode up to a temperature (T1) and then switch to the temperature maintaining mode [0093] while measuring the temperature with a temperature sensor.  The device operates in the second mode once T1 is reached or exceeded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748